



COURT OF APPEAL FOR ONTARIO

CITATION: Jiang v. Jade-Kennedy Development Corporation, 2015
    ONCA 177

DATE: 20150317

DOCKET: C58683

Epstein, Pepall and Benotto JJ.A.

BETWEEN

Runquan Jiang

Plaintiff (Appellant)

and

Jade-Kennedy
    Development Corporation
,

Tradeworld
    Realty Inc., and Philip K.S. Ching

Defendants (Respondent in appeal)

John OSullivan, for the appellant

Stephen Schwartz, for the respondent Jade-Kennedy
    Development Corporation

Heard: March 10, 2015

On appeal from the order of Justice Madam Pollak of the Superior
    Court of Justice, dated March 20, 2014.

ENDORSEMENT


[1]

The narrow issue before us is whether the trial judge erred when she
    found that the presence of a large pillar blocking part of a storefront in a
    constructed condominium unit was not an undisclosed material change in
    contravention of the
Condominium Act
1998, S.O.1998, c.19
.

[2]

The appellant purchased a pre-construction commercial condominium unit
    from the respondent. He was provided with a disclosure statement containing two
    draft condominium plans. Two months later, he received a supplemental
    disclosure statement that contained a revised draft condominium plan.  In all
    three plans the storefront was depicted by a straight line.  The appellant
    thought that the storefront of his unit would be all glass.  However, three
    years later, he inspected the nearly-completed unit and discovered a large
    concrete pillar bisecting the glass store front.  The appellant refused to close
    the transaction.  Litigation ensued in which the appellants claims include
    rescission and damages.

[3]

A trial of an issue was directed on the sole issue of the respondents
    compliance with the disclosure requirements under the
Condominium Act.
The issue was framed as follows:

A determination that the features of the constructed
    condominiumconstitute[s] a material change that was not disclosed in the
    material required to be provided to the [appellant] pursuant to the
Condominium
    Act
1998, S.O.1998, c.19.

[4]

Under s. 73 of the
Act
, a finding in the appellants favour would
    entitle him to rescission.

[5]

Section 72(1) of the
Act
requires a condominium developer to
    deliver a disclosure statement to the purchaser.  The contents of the
    disclosure statement are listed in section 72(3).  If there is a material
    change in the information in the disclosure statement, the developer must
    deliver a revised disclosure statement (section 74(1)). Material change is
    defined as a change that a reasonable purchaser, on an objective basis, would
    have regarded as sufficiently important to the decision to purchase a unit that
    it is likely that the purchaser would not have entered into an agreement of
    purchase and sale for the unit or would have exercised his s.73 right to
    rescind.

[6]

The appellant argued that the existence of the pillar was not disclosed
    in either of the disclosure statements, as the straight line on the draft plans
    led one to believe that no pillar would be present. The existence of the pillar
    constituted a material change that should have been disclosed.

[7]

The trial judge found that the appellants assumption that the
    storefront shown on the plans was all glass was not supported by the documents
    provided. In particular, the straight line on the storefront does not represent
    what type of construction material would be used.  It could have represented
    any type of material.  To qualify as a material change, the change had to be
    information that was contained in the disclosure statement.

[8]

The appellant submits that the trial judge erred in two ways:

1.

by finding that there was no material change in the information
    contained in the disclosure statement; and

2.

by finding that the disclosure statement was not required to disclose
    the pillar.

[9]

With respect to the first point we agree with the decision of the trial
    judge.

[10]

The
    straight line on the condominium plans, which were all schematic in nature, did
    not indicate the absence of a pillar, thus the presence of a pillar did not
    constitute a material change.  The
Act
requires that the disclosure
    statement provide that the plan is intended to give purchasers an overview of
    the units in the Condominium and the location of the Condominium.   It was not
    intended to provide structural details.

[11]

The
    appellants second point was not the subject matter of the issue ordered to be
    tried, was not argued before the trial judge, and is not addressed in the
    judgment under appeal.  In these circumstances, we decline to address this
    issue.

[12]

For
    these reasons, the appeal is dismissed with costs payable to the respondent, of
    $7,000.00 inclusive of disbursements and HST, as agreed upon by counsel.

Gloria Epstein J.A.

S.E. Pepall J.A.

M.L. Benotto J.A.


